Citation Nr: 0505817	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a cardiovascular 
disorder.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  By an April 1996 rating decision, the RO denied 
claims of entitlement to service connection for a heart 
disorder, for post-traumatic stress disorder, and for 
sinusitis.  By statements submitted in January 1997, the 
veteran disagreed with those determinations, and raised 
additional claims.  In a rating decision in July 1997, the RO 
denied entitlement to service connection for a back disorder, 
for a bilateral knee disorder, for a bilateral ankle disorder 
and for hearing loss, and confirmed the rating decisions of 
April 1996.  The veteran filed a timely notice of 
disagreement in June 1998, and after a July 1998 Statement of 
the Case (SOC) was issued, filed a timely August 1998 
substantive appeal as to all issues. 

The Board notes that, in its July 1997 rating decision, the 
RO treated the veteran's January 1997 statements as requests 
to reopen claims for service connection for PTSD, sinusitis, 
and a heart condition, which had been denied in April 1996, 
and determined that new and material evidence had not been 
submitted.  However, as the veteran submitted the additional 
evidence and arguments regarding those claims within the one-
year appeal period, the April 1996 determinations were not 
yet final.  See Muehl v. West, 13 Vet. App. 159 (1999).  
Therefore, these claims for service connection were original 
claims, and there was no requirement of submission of new and 
material evidence at the time of the July 1997 rating 
decision.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issues on appeal are more accurately stated as reflected on 
the title page of this decision.

The Board previously addressed the issues on appeal in a 
decision dated in March 2000.  The Board denied the veteran's 
claims of entitlement to service connection for a back 
disorder, a bilateral knee disorder, a bilateral ankle 
disorder, a cardiovascular disorder, sinusitis, and a 
psychiatric disorder.  The Board remanded the issue of 
entitlement to service connection for bilateral hearing loss 
for further evidentiary development.

The veteran appealed the March 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2001, the Court entered a judgment vacating the 
March 2000 decision and remanded the veteran's appeal for 
compliance with the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (VCAA).

In May 2002, the Board ordered development of the case in 
accord with the mandate of the July 2001 Court Order.  See 
38 C.F.R. § 19.9(a)(2) (2002).  However, the United States 
Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated the regulation, 38 C.F.R. 
§ 19.9(a)(2), that authorized the Board's internal 
development.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  

Therefore, in July 2003, the Board remanded the issues of 
entitlement to service connection for a back disorder, a 
bilateral knee disorder, a bilateral ankle disorder, a 
cardiovascular disorder, sinusitis, and a psychiatric 
disorder.  Review of the actions performed by the RO reveal 
that the mandate of that remand has been fulfilled.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Subsequent to the July 2003 Board remand, the RO issued a 
decision granting service connection for depressive disorder.  
Therefore, the issue of entitlement to service connection for 
a psychiatric disorder is no longer in appellate status.

In statements received in April 2000 and September 2004, the 
veteran clarified that he was seeking service connection for 
a left knee disorder and a left ankle disorder rather than 
for bilateral knee and ankle disorders.  In accord with the 
veteran's request, the issue on appeal has been revised.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence of record that 
shows a relationship between the veteran's current back 
disorder and that treated or diagnosed in active service.

3.  There is no competent medical evidence of record that 
shows any complaint, treatment, or diagnosis of a left knee 
disorder in service or any relationship between the veteran's 
current left knee disorder and service.

4.  There is no competent medical evidence of record that 
shows any complaint, treatment, or diagnosis of a left ankle 
disorder in service or any relationship between the veteran's 
current left ankle disorder and service.

5.  The competent medical evidence of record does not show 
current chronic sinusitis and there is no competent medical 
evidence of record that shows any relationship between any 
current sinus disorder and the acute sinusitis treated and 
diagnosed in service.

6.  The competent medical evidence of record does not show 
any notation of cardiac abnormality during the veteran's 
period of active service, and does not show any relationship 
between the veteran's current cardiovascular disorder and 
service.

CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.303 (2004).

2.  A left knee disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§1110, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2004).

3.  A left ankle disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§1110, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2004).

4.  Sinusitis was not incurred or aggravated in active 
service.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.303 (2004).

5.  A cardiovascular disorder was not incurred or aggravated 
in active service.  38 U.S.C.A. §§1110, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran to notify and assist 
under the Veterans Claims Assistance Act of 2000 (VCAA).  

In September 2002 and March 2004 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
and of what part of that evidence was to be provided by him 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This letter also contained language in effect advising the 
veteran to submit or identify any evidence that he believed 
would help the RO decide his claim.  See Pelegrini v. 
Principi, 17 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. 
No. 1-2004.

Here, the Board acknowledges that the two VCAA notice letters 
were provided to the veteran long after the initial 
adjudication of his claim in April 1996.  The U.S. Court of 
Appeals for Veterans Claims (Court) has expressed the view 
that a claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, 17 Vet. App. at 420-
421.  In this case, it is obvious that the RO could not have 
provided the VCAA notice prior to the initial adjudication 
because that adjudication took place more than four years 
prior to the enactment of the VCAA and the promulgation of 
its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence has been duly 
considered by the RO.  Indeed, in the July 2004 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the veteran's claims folder in its entirety.  Thus, 
the Board finds that the veteran received the same benefit of 
the RO's full consideration of the all the evidence of 
record, as he would have received had he received the VCAA 
notice prior to initial adjudication.  Moreover, the Board 
notes, as evidenced by the effective date assigned the 
veteran's depressive disorder, that the effective date of any 
award based on additional evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  For the reasons set 
forth above, the Board finds that VA has fully satisfied its 
notification duties to the veteran and that he has not been 
prejudiced by any post-initial adjudication notification.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in July 2003 to obtain additional records as well as 
VA examinations.  The RO has complied with the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  It 
is also noted that the veteran's service department medical 
records are on file, as are all available relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Service Connection - Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2004).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2004); see 
38 U.S.C.A. § 1101(3) (West 2002); and 38 C.F.R. § 3.309(a) 
(2004) (listing applicable chronic diseases, including 
arthritis).  

Service Connection for a Back Disorder

By a statement submitted in January 1997, the veteran alleged 
that he first incurred back pain in service when he tripped 
on a rock.  He stated that the pain persisted for several 
days, although he did not seek treatment, and was then 
aggravated by his duties as a corpsman, including handling 
patients.  

The veteran's service medical records reflect that he sought 
treatment for pain in the back and side in September 1968.  
No specific diagnosis was assigned.  In April 1969, the 
veteran sought treatment after an episode of back pain caused 
him to "pass out" in the barracks.  There was some evidence 
of paravertebral spinal spasm, but good range of motion.  The 
impression was low back strain, mild.  In July 1969 the 
veteran sought treatment for a two-month history of 
intermittent low back pain.  No history of injury was 
reported.  No paravertebral tenderness was present.  The 
impression was again lumbosacral strain, mild.  Radiologic 
examination of the lumbosacral spine conducted in July 1969 
disclosed partial lumbarization of S1 with bilateral pseudo-
arthrosis formation between S1 and S2, with a spina bifida 
occulta of S1.  After review of the radiologic examination 
report, a diagnosis of congenital changes in lumbar spine was 
assigned, and the veteran was told to perform flexion 
exercises.  No abnormality of the musculoskeletal system was 
noted on separation examination conducted in April 1970.

Outpatient VA clinical records dated in November 1991 reflect 
complaints of lower back pain.  Nonspecific lower back pain 
was the final diagnosis.  Subsequent medical records continue 
to show complaints and treatment of back symptomatology, as 
well as the diagnosis of degenerative joint disease (DJD) of 
the low back.

The veteran was examined by VA in April 2004.  After review 
of the veteran's medical records and performance of a 
physical examination, the examiner diagnosed mild DJD of the 
low back.  X-ray examination showed normal vertebral height 
and alignment, but mild degenerative disk disease was seen at 
L5-S1 and L4-L5.  At other levels, minor end plate changes 
were seen.  The examiner noted the in service complaints of 
back pain in April, June, and July 1969.  Also noted was the 
X-ray examination showing bilateral pseudoarthrosis formation 
between S1 and S2.  She opined that there was no medical 
evidence that allowed a nexus for the veteran's back 
condition to be connected to his time while in the military.  
Therefore, it was least likely that the veteran's current 
disorder was related to his time in the military.

With regard to the April 2004 VA examination, the veteran has 
offered a critique of the examination procedures performed.  
The Board finds that the examination reflects a familiarity 
with and discussion of the veteran's present complaints, and 
that the examiner made findings that were pertinent to the 
question presented.  The examiner stated that the claims file 
was reviewed.  The Board can find nothing to indicate that 
the examination was cursory or that the examiner did not have 
an adequate understanding of the question asked.  With regard 
to the use of a goniometer by the examiner, the information 
required to establish service connection does not include 
accurate measurement of any limitation of motion; therefore, 
such an omission is harmless error in this context.  In sum, 
that the examiner's findings do not support the veteran's 
contentions is not a reason to find the examination 
inadequate.  Moreover, as a person without medical training, 
the veteran is not competent to comment on matters requiring 
medical expertise, such as the adequacy of a medical 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

While there is evidence that the veteran was treated over 
several months for an episode of back pain in 1969, that 
episode of back pain apparently was acute and transitory, and 
resolved, since the veteran was not again treated in service 
for back pain, and no diagnosis or history of back pain was 
noted on the history portion of the separation examination 
conducted by a physician, although the veteran did check, on 
the history portion of the form he completed himself, that he 
had back trouble.  There is no medical evidence that the 
veteran was treated for back pain proximate to service 
discharge or within one year after his service separation, 
nor has the veteran indicated that any such evidence is 
available.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). See also Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  Likewise, the veteran had a normal spine 
and musculoskeletal evaluation at discharge, indicating that 
his episode of back pain was acute. See 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).

There is no evidence that the veteran was medically diagnosed 
as having a back disorder in the 20 years following his 
service discharge.  Arthritis of the spine was not diagnosed 
within one year of his service; therefore, the presumptive 
provisions of 38 C.F.R. §§ 3.307(a)(1), 3.309(a)(3) are not 
for application.

There is medical evidence that the veteran sought treatment 
for back pain in 1991, more than 20 years after his service 
discharge.  Significantly, there is no medical evidence that 
a back disorder was diagnosed in 1991, as the final 
"diagnosis" was non-specific back pain, which is not a 
medical diagnosis of a back disorder for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (2000).

Since the time of that 1991 diagnosis of pain, diagnoses of a 
low back disorder have been established.  However, it has not 
been linked to the veteran's period of active service by any 
competent medical evidence.  The only competent evidence 
addressing the possible etiological connection, the April 
2004 VA examiner's opinion that it is least likely that there 
is connection between the veteran's current mild degenerative 
joint disease of the lower back and his service, specifically 
rules it out.  In sum, the preponderance of the evidence is 
against the claim for service connection for a back disorder.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Claims for Service Connection for 
Left Knee Disorder and Left Ankle Disorder

In a statement submitted in January 1997, the veteran stated 
that he tripped on a rock during basic training exercises, 
injuring his back, knee, and ankle.  The veteran stated that, 
although the knee and ankle pain persisted, and were 
aggravated by his duties as a corpsman, he did not seek 
medical treatment.  The veteran contended that he had no knee 
or ankle problems prior to service but has ankle and knee 
problems now.

The veteran's service medical records are devoid of 
complaints of knee or ankle pain, diagnosis of any knee or 
ankle disorder, or treatment of the knees or ankles.  The 
service separation examination conducted in April 1970 
disclosed no knee or ankle disorders on examination, and the 
veteran did not report a history of knee or ankle injury or 
pain in service for the medical history completed by the 
physician.  

Review of the veteran's post service medical records does not 
reveal treatment of the veteran's left knee or ankle until 
many years after service.

The veteran sought emergency room services at the Lynchburg 
General Hospital in December 1986.  It was noted that he had 
discomfort in his left knee without history of injury.  
Physical examination showed tenderness central over the 
patellar tendon but edema and warmth extended around the 
anterior aspect of the proximal aspect of the lower leg.  An 
X-ray examination of the veteran's left knee revealed no 
evidence of fracture, dislocation, or significant arthritic 
process.  The diagnosis was inflammatory reaction left lower 
leg of questionable etiology.  This diagnosis was confirmed 
several days later on a follow up visit.

The veteran was treated for a left leg strain and tendonitis 
of the left leg by Dr. J.W. in 1989.  Pain in his calf was 
noted to have resolved in July 1989, but he was still having 
problems with his ankle.

VA treatment records record a complaint of pain in the left 
knee for five to six months.  There was no swelling but there 
was tenderness over the medial aspect of the left knee.  
Range of motion was within normal limits.  The diagnosis was 
possible arthritis.

In July 1997, VA treatment records reveal complaints of a 
one-year history of atraumatic left knee pain.  He had 
occasional swelling.  There was trace effusion of the left 
knee.  He had a full range of motion with some pain on forced 
flexion.  The impression was strongly suspicious for a 
meniscal tear, possibly degenerative.

A VA orthopedic note dated in April 1998 reported the veteran 
had continued knee pain.  He had not followed up with the 
July 1997 degenerative tear diagnosis because he had been 
working and could not take time off.  He reported that his 
left knee was hurting all the time.  Nothing made it better 
or worse.  Physical examination was essentially negative.  
The veteran's previous X-ray examinations were reviewed, but 
no abnormalities were demonstrated.

February 1999 arthroscopic surgery of the left knee revealed 
a posterior horn medical meniscal flap tear.  The veteran 
reported continued pain in April and September 1999.  

A May 1999 MRI of the left knee showed joint effusion with an 
abnormal appearing medial meniscus.  A small tear could not 
be excluded.

Degenerative joint disease of the left knee was diagnosed in 
January 2001.  X-ray examination of the left knee in June 
2002 continued the diagnosis, with moderate degenerative 
changes manifested by joint narrowing of the medial aspect of 
the knee joint space.

The veteran was examined by VA in April 2004.  He reported 
his injury in August 1968.  He noted that both his knees 
swelled, but rarely gave way.  He had chronic pain in the 
left knee, and ranged from a 4 to a 10.  He wore a brace on 
his left knee but not on his right.  There was nothing that 
caused a flare-up in the pain, they just ached all the time.  
The pain was dull but sharp at times.

The veteran's ankles, especially the left, hurt all the time.  
The left ankle swelled and the pain encircled the entire 
ankle.  It was also weak, stiff, and stayed swollen.  The 
ankle had a dull ache that could turn sharp, to an 8 out of 
10.  He took Vicodin for the pain, but it only worked for 
about an hour.  He had not had surgery on the knee.

The examiner performed a physical examination of the veteran, 
noting that he was unable to walk on his heels, toes, or 
outside of his feet secondary to knee and back pain.  He was 
unable to be fatigued secondary to pain.  He was noted to 
grimace and was uncomfortable during the examination.  
Osteoarthritis of both knees was noted on X-ray examination.  
The examiner noted the lack of any mention of a knee or ankle 
disorder on the examination at separation from service.  She 
opined that there was no medical evidence that allowed a 
nexus for the veteran's knee or ankle condition to be 
connected to his time in the military, noting that it was 
least likely that the veteran's current physical disorders 
were related to his time in the military.

In September 2004, the veteran reported that he began having 
left ankle and knee pain during his basic training.  He 
argued that the pain continued to the present.  He also 
argued that his entire left leg stayed swollen, particularly 
when he walked for a prolonged period of time.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
ankle and left knee disorder.  There is no evidence of 
complaint or treatment of the left ankle or knee during 
service.  Significantly, there is no competent medical 
evidence until many years after separation from service that 
the veteran had either an ankle or knee disorder.  In sum, 
there is no medical evidence that the veteran was treated for 
his left ankle or knee proximate to service discharge or 
within one year after his service separation, nor has the 
veteran indicated that any such evidence is available.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation...."). 
See also Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  

There is no evidence that the veteran was medically diagnosed 
as having an ankle or knee disorder for approximately 15 
years following his service discharge.  Arthritis was not 
diagnosed in either location within one year of his service; 
therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.307(a)(1), 3.309(a)(3) are not for application.

In sum, the preponderance of the evidence is against the 
claims for service connection for left ankle and left knee 
disorders.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Claim for Service Connection for Sinusitis

In a statement submitted in January 1997, the veteran 
contended that he developed a severe sinus disorder in 
service accompanied by headaches, nasal congestion, swelling 
of the face, and loss of taste and smell.  The veteran 
further contends that he has had chronic sinus infections 
since service.  

The veteran's service medical records reflect that, in June 
1968, the veteran complained of sinus headache, and had nasal 
congestion.  In September 1968, the veteran sought treatment 
for a persistent cough of one to two weeks' duration, 
productive of yellowish phlegm.  The veteran's nasal mucosa 
was swollen and red.  Radiologic examination of the nose 
disclosed no abnormality.  An upper respiratory infection was 
diagnosed, with a possible allergic basis.  The veteran was 
hospitalized for treatment of acute sinusitis, etiology 
unknown, in mid-October 1968.  In January 1969, the veteran 
complained of headaches and nasal congestion.  In August 1969 
the veteran was treated for allergic rhinitis.  The veteran 
was treated for nasal congestion in September 1969.  In 
November 1969, the veteran complained of a headache and his 
nasal mucosa was boggy.  An upper respiratory infection, 
viral, was diagnosed.  The veteran's sinuses were noted as 
normal on separation examination conducted in April 1970.  No 
history of chronic sinusitis was noted on the history portion 
of the examination completed by a physician.  

Post service medical records dated in April 1982 disclose 
mucosal thickening on the right and chronic maxillary 
sinusitis on radiologic examination of the paranasal sinuses; 
chronic maxillary sinusitis was diagnosed.  Clinical records 
dated in November 1986 reflect a diagnosis of sinusitis, 
probably secondary to seasonal allergies.  Various diagnoses, 
including non-specific rhinitis, allergic rhinitis, and/or 
sinusitis were again diagnosed in October 1987, October 1988, 
March 1990, November 1991, April 1992, November 1992, October 
1994, and in January 1996.  

The examiner in April 2004 was unable to identify chronic 
sinusitis on examination.  In her opinion, she addressed the 
potential nexus between the veteran's recent and post service 
diagnoses of chronic sinusitis, and the treatment shown in 
service.  She specifically found that there was no medical 
evidence that allowed a nexus to the veteran's time in 
service.

While the word chronic was used in the early 1980's to 
describe the veteran's sinusitis, these records are devoid of 
any evidence or opinion linking the findings or diagnosed 
chronic disorders to the veteran's service.  The veteran had 
been separated from service for over ten years prior to the 
first diagnosis of record indicating "chronic" sinusitis.  

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2004).  
The veteran has not submitted competent medical evidence of 
continuity of allergy or sinus symptoms with nexus to the 
symptoms in active duty.  See Savage v. Gober, 9 Vet. App. 
521 (1996).

Rather, the evidence as a whole demonstrates that the 
veteran's sinus symptoms during service were not more than 
seasonal or temporary in nature, and completely resolved 
therein, without medical evidence of treatment of such 
symptoms or other evidence of continuity of the symptoms 
until more than 10 years had elapsed after the veteran's 
service discharge.  The veteran has not indicated that he was 
treated for any chronic sinus disorder proximate to service, 
within any applicable presumptive period, or prior to 1982.  
The veteran has not indicated that any of the treating 
medical providers have told him that his current sinus 
disorder is linked to his symptoms in service.  

The veteran presently maintains that his sinus problems began 
during his active duty.  While a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative medical evidence as to matters 
relating to a diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against the 
claim for service connection for chronic sinusitis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Claim for Service Connection for a 
Cardiovascular Disorder

In a statement submitted in January 1997, the veteran 
contended that he first began having recurring chest pains, 
accompanied by dizziness and tightness in the chest, while in 
service.  The veteran stated that although he was told that 
he had a heart disorder but it was nothing to worry about, he 
continued to have heart disorder symptoms after leaving 
service.  He further alleged that he now has a heart 
condition known as ischemia, and he expressed his belief that 
this disorder started while he was in active service.

In July 1969, the veteran sought treatment for a three-week 
history of weakness and lightheadedness.  There was slight 
tenderness to deep palpation over the right lower quadrant 
without rebound.  Tigan was prescribed.  The service medical 
records are devoid of any notation of cardiac abnormality on 
physical or diagnostic examination.  The veteran's heart was 
noted as normal on service separation examination conducted 
in April 1970.

VA clinical records dated in December 1993 reflect that the 
veteran sought treatment for complaints of heaviness in the 
chest, but declined admission for diagnostic evaluation.  In 
January 1994 and in May 1994, the veteran again sought 
treatment for recurring chest pain.  In June 1994, a Bruce 
treadmill exercise stress test was conducted.  Inferolateral 
abnormalities were noted, but the test was non-diagnostic.  A 
stress thallium test conducted in late June 1994 disclosed 
multiple areas of redistribution, suggestive of ischemia.  
Cardiac catheterization conducted in August 1994 disclosed no 
obstructive coronary artery disease.  A myocardial perfusion 
study conducted in February 1996 again disclosed septal and 
inferior wall lesions with redistribution, consistent with 
ischemia.  Clinical records thereafter continued to reflect 
episodes of chest pain, tightness, or palpitations.

The April 2004 VA examiner also addressed the issue of a 
possible etiological connection between the veteran's current 
cardiovascular disorder and service.  After review of the 
veteran's service medical records, post service medical 
records, and performing X-ray examination and cardiac stress 
thallium testing, the examiner opined that there was no 
evidence that allows a nexus for the veteran's heart to be 
connected to his time in the military.  Therefore, the 
examiner found that it was least likely that the veteran's 
current cardiovascular disorder was related to the service.

In sum, there is no evidence other than the veteran's own 
contentions that would tend to establish that any current 
cardiac disorder could be related to his active military 
service.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection, but as 
the veteran is not a medical expert, he is not qualified to 
express an opinion regarding medical causation of any current 
disorders.  Espiritu, 2 Vet. App. at 494-5.  

The Board notes the veteran's reports that he was told in 
service that he had a heart disorder; however, this is not 
reflected in the documentary evidence from service.  The lay 
evidence of what a health care professional diagnosed or 
found on examination is hearsay, and as such is not competent 
to show the presence of that disorder.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
See Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Thus, the Board finds that the veteran's contention that he 
has a current cardiac disorder which was first manifested in 
service cannot be accepted as competent evidence to establish 
an etiologic link between a current diagnosis of cardiac 
ischemia and complaints of chest pain in service.  Service 
connection requires competent evidence of a relationship 
between a current disability and service.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998).  Absent such evidence in this 
case, service connection is not established. 

In conclusion, considering all the entire record, the Board 
finds that the preponderance of the evidence is against 
service connection for a cardiovascular disorder.  
38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.307.  


ORDER

The claims of entitlement to service connection for a back 
disorder, a left knee disorder, a left ankle disorder, 
sinusitis, and a cardiovascular disorder are denied.


REMAND

Service Connection for Bilateral Hearing Loss

Review of the evidence currently of record shows that in 
April 1968, on enlistment, audiometric examination disclosed 
pure tone thresholds, at 500, 1000, 2000, 3000, and 4000 
Hertz (Hz) respectively, of 0, 5, 15, 15, and 5 decibels in 
the right ear, and 25, 15, 10, 15, and 15 decibels in the 
left ear.  Audiometric examination conducted in April 1970 
revealed that the veteran's hearing acuity, at the time of 
service separation, was, at 500, 1000, 2000, 3000, and 4000 
Hertz (Hz) respectively, 30, 15, -5, -15, and -5 decibels in 
the right ear, and 70, 40, 10, 20, and -5 decibels in the 
left ear.  

Results of the May 1997 VA examination show the veteran's 
current right ear hearing loss meets the criteria for a 
hearing loss disability under 38 C.F.R. § 3.385 (2004), 
because it is below a 94 percent speech recognition ability.  
However, the veteran's left ear hearing loss did not meet the 
criteria.  The results of the authorized VA audiological 
evaluation in May 1997, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
20
LEFT
15
20
20
25
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  

Additionally, outpatient VA clinical records dated in May 
1998 to October 1998 note diagnoses of a mild to moderate 
sensorineural hearing loss.  The clinical records do not 
specify whether this is a right, left, or bilateral hearing 
loss.

As noted in the Introduction, the Board remanded the 
veteran's claim for bilateral hearing loss in March 2000.  In 
order for the RO to obtain the veteran's current VA audiology 
records back to October 1998, to request the veteran to 
identify any additional private or VA providers of treatment 
for hearing loss, and to associate any identified records 
with the claims folder.  The Board notes that the veteran's 
audiology treatment records were attached to the claims 
folder in May 2000; however, a substantial period of time has 
passed since the last records were added.  Additionally, the 
veteran was to be afforded VA examinations to determine the 
etiology of any current hearing loss.  

Review of the claims folder does not reveal the mandate of 
the remand has been fulfilled.  Stegall v. West, 11 Vet. App. 
268 (1998).  It does not appear from the records currently in 
the claims folder that the veteran was examined by the VA 
pursuant to the remand instructions.

The Board also notes that in the interim, the VCAA has been 
passed, as explained in the above decision.  The enhanced 
duty to notify has not been fulfilled with respect to the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

Finally, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.

Accordingly, the appeal is REMANDED to the RO via the AMC, in 
Washington, DC, for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  

The AMC/RO should (1) inform the veteran 
about the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the veteran about 
the information and evidence that VA will 
seek to provide; (3) inform the veteran 
about the information and evidence the 
veteran is expected to provide; and (4) 
request or tell the veteran to provide 
any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. 
§3.159(b)(1).  

The AMC/RO must ensure the notification 
complies with all applicable Court 
precedent, including Quartuccio, supra., 
and Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  The RO should obtain the veteran's 
current VA audiology records from May 
2000 to the present, and should ask the 
veteran to identify any additional 
private or VA providers of treatment for 
a hearing loss, if there are additional 
records of such treatment not yet 
associated with the claims file.

3.  The veteran should be afforded VA 
audiology examination and examination by 
a specialist in otorhinolaryngology for 
the purpose of determining the etiology 
of any current hearing loss.  The 
examiner should be specifically requested 
to obtain a detailed history of the 
veteran's exposure to excessive noise 
while on active duty (April 1968 to April 
1970), and the history of post-service 
work-related and recreational noise 
exposure, and opine whether it is at 
least as likely as not that the veteran 
has a right ear hearing loss, a left ear 
hearing loss, or a bilateral hearing loss 
which was caused by or aggravated by 
acoustic trauma during service.  The 
claims file and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner's attention is 
directed to the reports of audiometric 
examination conducted on enlistment in 
April 1968 and at separation from service 
in April 1970.

4.  After the development requested above 
has been completed, the AMC/RO should 
again review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


